        Case 4:19-cv-00021-KOB Document 1 Filed 01/04/19 Page 1 of 10                  FILED
                                                                              2019 Jan-04 PM 01:31
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                             MIDDLE DIVISION

HANS SCHEING,                               )
                                            )
      Plaintiff,                            )
                                            )
v.                                          )   Case No.:
                                            )
JOHN THOMAS HOOD, an                        )   JURY TRIAL DEMANDED
individual; and SERVICE                     )
TRANSPORT, INC., a South                    )
Carolina corporation,                       )
                                            )
      Defendants.                           )

                                  COMPLAINT

      COMES NOW ​the Plaintiff, Hans Scheing, by and through the undersigned

counsel, and asserts the following:

                                INTRODUCTION

      1.     Defendant John Thomas Hood, d/b/a JTS Express (“Hood”), is a

commercial truck driver. In January 2017, Hood and another driver named Vernie

Fowler, Sr. (“Fowler”) were driving a “hot shot” or expedited freight load of golf

shoes at the request of Service Transport, Inc. (“STI”) from Greer, South Carolina

to California. STI’s motto is “on time….or….on us” as it specializes in “time

sensitive ground freight transportation.”
        Case 4:19-cv-00021-KOB Document 1 Filed 01/04/19 Page 2 of 10




      2.     En route to California on STI’s mission, Fowler and Hood were

unexpectedly delayed by icy road conditions on Interstate 20 in St. Clair County,

Alabama. At the same time, the Plaintiff, who was also stranded in the gridlock

caused by the icy conditions on Interstate 20, was out on the roadway assisting

other motorists stuck in the standstill.

      3.     As the Plaintiff was helping direct the driver of a jack-knifed truck to

back up, he noticed Defendant Hood’s semi-truck, operated by Fowler, continuing

to travel in his direction despite the dangerous conditions. Plaintiff signaled for

Fowler to stop in an attempt to avoid the potential for a collision with the

jack-knifed truck.

      4.     Fowler, driving Hood’s truck and STI’s loaded trailer, ignored the

Plaintiff’s signal and continued to travel on the road shoulder directly toward the

pedestrian Plaintiff. The Plaintiff was ultimately forced to jump out of the way of

the oncoming truck to avoid being run over.

      5.     Soon thereafter, as the Plaintiff was walking back to his own truck, he

approached the Defendants’ truck. Fowler tipped Hood off that the Plaintiff was

nearby. Hood exchanged words with the Plaintiff. Hood was so angered by the

circumstances, which included the Plaintiff’s verbally expressing his frustration
         Case 4:19-cv-00021-KOB Document 1 Filed 01/04/19 Page 3 of 10




over nearly being run over, that Hood grabbed a firearm in the cab of the truck and

shot the Plaintiff.

       6.     Fowler and Hood drove away from the scene but were eventually

tracked down by law enforcement more than five (5) miles away from where the

Plaintiff was shot. Hood was indicted by a Calhoun County, Alabama grand jury

for Assault in the First Degree and is currently the Defendant in the resulting

criminal case. Hood’s case is pending in the Circuit Court of St. Clair County,

Alabama, bearing case number CC-2017-281.

                         JURISDICTION AND VENUE

       7.     The Plaintiff is a resident citizen of Delaware and all Defendants are

resident citizens of or corporations incorporated in or based in South Carolina. The

Plaintiff seeks damages in excess of $75,000.00, exclusive of interest and costs.

Thus, this Honorable Court has jurisdiction pursuant to 28 U.S.C. § 1332(a)(1).

The Plaintiff is seeking both compensatory and punitive damages for the assault

and other harms Plaintiff suffered on January 7, 2017 when he was shot by Hood

on Interstate 20 in St. Clair County, Alabama.

                                     PARTIES

       8.     Plaintiff, Hans Scheing, is over the age of nineteen (19) and is a

resident citizen of Delaware.
        Case 4:19-cv-00021-KOB Document 1 Filed 01/04/19 Page 4 of 10




       9.       Defendant Service Transport, Inc. is a South Carolina corporation that

at all times material contracted with Hood to transport a hot shot load of golf shoes

from Greer, South Carolina to California.

       10.      Defendant John Thomas Hood is an adult resident citizen of South

Carolina. John Thomas Hood was doing business as JTS Express and at all times

material to the Plaintiff’s claims Hood and his agent or employee Fowler were

working under contract with STI or on behalf of or for the benefit of Defendant

STI.

             COUNT ONE: NEGLIGENCE/WANTONNESS AGAINST STI

       11.      The Plaintiff adopts and incorporates by reference each and every

allegation contained in the preceding paragraphs of this Complaint as if fully set

forth herein.

       12.      Prior to the assault of the Plaintiff by Defendant Hood, Defendant STI

knew or should have known that its driver, agent, or employee Hood was violent,

aggressive, or had anger management issues that would likely cause harm if he

were allowed to carry a firearm during the time-sensitive transport of the STI

freight from Greer, South Carolina to California.

       13.      Defendant STI negligently or wantonly failed to implement

reasonable safety protocols to prevent or deter its drivers, including Hood, from
        Case 4:19-cv-00021-KOB Document 1 Filed 01/04/19 Page 5 of 10




carrying or using firearms when transporting loads across the continental United

States. Defendant STI had reason to know or should have known of a probability

for illegality, risk, and injury should one of its drivers be allowed to carry a firearm

in the cab of a truck when carrying time-sensitive freight across the country.

      14.       Despite the foreseeability of harm, Defendant STI negligently or

wantonly failed to adequately train or supervise Defendant Hood or take

reasonable precautions to prevent an STI driver from possessing a firearm in an

illegal, dangerous, or unreasonable manner. As a direct and proximate result of the

wanton or negligent conduct of Defendant STI, the Plaintiff was harmed as set

forth herein.

      15.       Prior to or during the existence of the employment or agency

relationship between Defendant Hood and Defendant STI, Defendant Hood’s

dangerous or risky propensities were, or should have been, observed by Defendant

STI had it exercised reasonable care in hiring or contracting with Defendant Hood

or in supervising him. A reasonably prudent freight shipment company would

have terminated Defendant Hood’s contract or employment prior to Defendant

Hood shooting the Plaintiff.

      16.       Defendant STI breached its duty of care by failing to reasonably

supervise or train its drivers including but not limited to Defendant Hood and
        Case 4:19-cv-00021-KOB Document 1 Filed 01/04/19 Page 6 of 10




Fowler who was aware or should have been aware of Defendant Hood’s intent to

harm the Plaintiff.

      17.       This breach proximately caused the Plaintiff’s injuries and damages,

as set forth above.

      18.       WHEREFORE, the Plaintiff demands judgment against Defendant

STI in a sum in excess of the jurisdictional limits of this Court, to be determined by

a jury, which will fairly and adequately compensate the Plaintiff for his injuries,

lost wages, medical expenses and other resultant damages, together with interest

from the date of injury, and the costs of this proceeding. Further, the Plaintiff

request that the jury selected to hear this case render a verdict for the Plaintiff

against Defendant STI, and that it award punitive damages to the Plaintiff in an

amount which will adequately reflect the enormity of the Defendant STI’s

wrongful acts and which will effectively prevent other similar wrongful acts.

            COUNT TWO - ASSAULT AND BATTERY AGAINST HOOD

      19.       The Plaintiff adopts and incorporates by reference each and every

allegation contained in the preceding paragraphs of this Complaint as if fully set

forth herein.

      20.       Defendant Hood’s wrongful and unreasonable shooting of the Plaintiff

is legally cognizable as assault and battery, among other things.
        Case 4:19-cv-00021-KOB Document 1 Filed 01/04/19 Page 7 of 10




      21.       As a result of Defendant Hood’s wrongful conduct, the Plaintiff

suffered significant physical injuries, pain, suffering, lost wages, mental anguish

and emotional distress, and additional damages including but not limited to

medical expense damages for the treatment of his permanent, resultant injuries.

      22.       WHEREFORE, the Plaintiff demands judgment against Defendant

Hood in a sum in excess of the jurisdictional limits of this Court, to be determined

by a jury, which will fairly and adequately compensate the Plaintiff for his injuries,

lost wages, medical expenses and other resultant damages, together with interest

from the date of injury, and the costs of this proceeding. Further, the Plaintiff

request that the jury selected to hear this case render a verdict for the Plaintiff

against each Defendant, and that it award punitive damages to the Plaintiff in an

amount which will adequately reflect the enormity of the Defendant’s wrongful

acts and which will effectively prevent other similar wrongful acts.

       COUNT THREE - NEGLIGENCE/WANTONNESS AGAINST HOOD

      23.       The Plaintiff adopts and incorporates by reference each and every

allegation contained in the preceding paragraphs of this Complaint as if fully set

forth herein.

      24.       On January 7, 2017, Defendant Hood acted with extreme indifference

to the value of Plaintiff’s life.    Defendant Hood unreasonably, recklessly, or
        Case 4:19-cv-00021-KOB Document 1 Filed 01/04/19 Page 8 of 10




wantonly ​engaged in conduct which created a grave risk of death to Plaintiff, and

thereby caused serious physical injury to the Plaintiff.

      25.       WHEREFORE, the Plaintiff demands judgment against Defendant

Hood in a sum in excess of the jurisdictional limits of this Court, to be determined

by a jury, which will fairly and adequately compensate the Plaintiff for his injuries,

lost wages, medical expenses and other resultant damages, together with interest

from the date of injury, and the costs of this proceeding. Further, the Plaintiff

request that the jury selected to hear this case render a verdict for the Plaintiff

against Defendant Hood, and that it award punitive damages to the Plaintiff in an

amount which will adequately reflect the enormity of the Defendant Hood’s

wrongful acts and which will effectively prevent other similar wrongful acts.

            COUNT FOUR - RESPONDEAT SUPERIOR AGAINST STI

      26.       The Plaintiff adopts and incorporates by reference each and every

allegation contained in the preceding paragraphs of this Complaint as if fully set

forth herein.

      27.       At all times relevant to this Complaint, Defendant Hood and Fowler

were drivers for or agents of Defendant STI and were acting within the course and

scope of his employment with and/or assignment from Defendant STI.
        Case 4:19-cv-00021-KOB Document 1 Filed 01/04/19 Page 9 of 10




      28.    Under the doctrine of respondeat superior or vicarious liability,

Defendant STI is liable for the negligent, wanton or otherwise wrongful conduct of

its drivers, Defendant Hood and Fowler.

      29.    WHEREFORE, the Plaintiff demands judgment against Defendant

STI in a sum in excess of the jurisdictional limits of this Court, to be determined by

a jury, which will fairly and adequately compensate the Plaintiff for his injuries,

lost wages, medical expenses and other resultant damages, together with interest

from the date of injury, and the costs of this proceeding. Further, the Plaintiff

request that the jury selected to hear this case render a verdict for the Plaintiff

against Defendant STI, and that it award punitive damages to the Plaintiff in an

amount which will adequately reflect the enormity of the Defendant STI’s

wrongful acts and which will effectively prevent other similar wrongful acts.

                                 JURY DEMAND

      Plaintiff hereby demands a trial by struck jury.

                                              Respectfully submitted,

                                              /s/ Gregory Zarzaur
                                              Gregory Zarzaur (ASB-0759-E45Z)
                                              Attorney for Plaintiff


OF COUNSEL​:
ZARZAUR MUJUMDAR & DEBROSSE - TRIAL LAWYERS
2332 Second Avenue North
       Case 4:19-cv-00021-KOB Document 1 Filed 01/04/19 Page 10 of 10




Birmingham, Alabama 35203
T: (205) 983-7985
F: (888) 505-0523
E: gregory@zarzaur.com


PLEASE SERVE THE SUMMONS AND COMPLAINT BY CERTIFIED
MAIL ON THE DEFENDANT SERVICE TRANSPORT, INC. AT THE
FOLLOWING ADDRESS:

Service Transport, Inc.
℅ Brent Jones, Registered Agent
1441 S. Buncombe Rd.
Greer, South Carolina 29651

PLAINTIFF WILL SERVE THE FOLLOWING DEFENDANT WITH THE
SUMMONS AND COMPLAINT BY PERSONAL PROCESS SERVER:

John Thomas Hood
416 Surfwind Drive E.
Murrells Inlet, South Carolina 29576
